Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Response to Amendment
This action is in response to amendments and arguments received on 06/29/2020
Claims 1-3, 5-11, 13-18 and 20-23 were previously pending. Claims 8-18 and 20 were withdrawn as being drawn to a nonelected invention. Claims 1, 8 and 15 are amended.
A complete action on the merits of claims 1-3, 5-7 and 21-22 follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “said linear actuator further comprises a second end”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “a second end” is the same as “a second end” of the linear actuator earlier introduced in claim 1 or is a different one. For the purpose of this examination they are interpreted to be the same and “wherein said linear actuator further comprises a second end configured to” in claim 7 is interpreted to be --wherein the second end of the linear actuator is configured to--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mitsuishi et al. (US Publication No. 2007/0185418) hereinafter Mitsuishi.
Regarding claim 1, Mitsuishi teaches a lifting support device (par. 0007-0010, 0033: power assistance apparatus supporting lower leg K1 of a patient K) comprising: a linear actuator (lifting and comprising a first end configured to support an object (upper end supporting K1 with intermediary plate 73 and supporting base 58), and a second end opposite the first end to define a length of said linear actuator therebetween (lower end connected to support plate 56); a load sensor (par. 0095: force sensor 114) positioned to determine application of a first load on said load sensor by at least the object (par. 0095: a force sensor 114 of a single component so constructed as to be able to detect a force applied to the lower leg Kl when the lower leg K1 is caused to perform various motions), wherein said linear actuator is maintained in equilibrium when supporting the first load (see force E when only supporting only k1 in reproduced and annotated Figs. 8A and 8B below); and a controller coupled in communication with said load sensor (par. 0020: control means for controlling the driving means and constructed so as to communicate, data with the force detecting means; entire par. 0022-0024), said controller configured to selectively actuate said linear actuator in response to application of a second load on said load sensor (see amplification of force Fig. 8A; par. 0127), and configured to return said linear actuator to said equilibrium after the second load is removed (see reversal of direction of assistance in Fig. 8B; par. 0128-0131), the controller configured to extend and increase the length of the linear actuator when the second load is a negative load (see reversal of direction of assistance in Fig. 8B; par. 0128-0131), and the controller configured to retract and reduce the length of the linear actuator when the second load is a positive load (see amplification of force Fig. 8A; par. 0127).

    PNG
    media_image1.png
    860
    647
    media_image1.png
    Greyscale

Regarding claim 2, Mitsuishi teaches said controller is further configured to actuate said linear actuator only when a difference between a value of the first load and a value of the second load is greater than a predetermined threshold 
Regarding claim 5, Mitsuishi teaches said linear actuator further comprises a plurality of body segments arranged telescopically with each other (par. 0056-0058: intermediate member 76 mounted on the guide member 75 and move freely up and down; lifting and lowering member 77 mounted on this intermediate member 76 and move freely up and down).
Regarding claim 6, Mitsuishi teaches a gimbal mount (par. 0041: rotatable supporting base 58 rotatable in horizontal and vertical axes) device positioned at said first end of said linear actuator, said gimbal mount device configured for mounting the object (par. 0040: lower leg) to said linear actuator.
Regarding claim 7, Mitsuishi teaches a support base mount (par. 0041: rotatable supporting base 58 rotatable in horizontal and vertical axes), wherein the second end of the linear actuator is configured to engage said support base such that said linear actuator is freely rotatable relative to said support base in more than one axis (both vertical and horizontal axes).
Regarding claim 22, Mitsuishi teaches said controller is further configured to vary a rate of extension and retraction of said linear actuator proportionally as a function of the value of the second load (see amplification of force and target assistance force based on force applied in Figs. 8A-8B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi in view of Murayama (US Patent No. 7,953,509.
Regarding claim 21, Mitsuishi teaches force sensor 114; but does not explicitly teach the force sensor being a load cell.
Murayama teaches a power assist device having load cell used as a force sensor 3d (par. 21 and 26-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate teachings of assist device of Murayama in assist device of Mitsuishi and use load cell as a load sensor to show the force applied by the operator (doctor).

 Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable for disclosing at least one of an accelerometer or a gyroscopic sensor configured to determine angling of said linear actuator relative to a vector of gravity, wherein said controller is configured to adjust a value of the first load based on the angling of said linear actuator. 
The closest prior art to the claimed invention of claim 1 are Mitsuishi and Izhikevich et al. (US Publication No. 2015/0258679).
Mitsuishi teaches at least two force sensors are required to perform a power assistance control (par. 0011); but does not explicitly teach an accelerometer or a gyroscopic sensor for angling.Izhikevich teaches (Fig. 1; paragraphs 0067, 0090 and 0125) using axis gyroscopes, accelerometers to determine motion of the robotic body. Mitsuishi alone or in combination with Izhikevich does not teach the controller is configured to adjust a value of the first load based on the angling of said linear actuator.

Response to Arguments
 Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to the new primary reference and combination of the references being used in the current rejection as necessitate by amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Examiner, Art Unit 3723